 


114 HR 189 RH: Servicemember Foreclosure Protections Extension Act of 2015
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 273
114th CONGRESS 1st Session 
H. R. 189
[Report No. 114–356] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2015 
Mr. Grayson introduced the following bill; which was referred to the Committee on Veterans' Affairs 
 

December 1, 2015
Additional sponsors: Ms. Brown of Florida and Ms. Kuster


December 1, 2015
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To extend foreclosure and eviction protections for servicemembers, and for other purposes. 
 
 
1.Short title This Act may be cited as the Servicemember Foreclosure Protections Extension Act of 2015. 2.Temporary extension of extended period of protections for members of uniformed services relating to mortgages, mortgage foreclosure, and evictionSection 710(d) of the Honoring America’s Veterans and Caring for Camp Lejeune Families Act of 2012 (Public Law 112–154; 126 Stat. 1208) is amended—
(1)in paragraph (1), by striking December 31, 2015 and inserting December 31, 2016; and (2)in paragraph (3), by striking January 1, 2016 and inserting January 1, 2017.
 

December 1, 2015
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
